Citation Nr: 0613532	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, including as a result of exposure to herbicides.

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his pastor


ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision and was 
remanded in August 2005.  


FINDINGS OF FACT

1.  No medical opinion has related the veteran's current 
respiratory disability to his period of active duty or to 
exposure to herbicides.

2.  No medical opinion has related the veteran's current 
migraine headaches to his period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability, including as a result of exposure to herbicides, 
have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Respiratory disability

In December 1966, the veteran sought outpatient treatment for 
a two-week history of cold with nonproductive cough.  
Examination revealed a red throat and a tightening in the 
chest.  Chest examination revealed no rales but he was 
admitted to a URI ward.  A February 1967 outpatient entry 
noted that he had been exposed to scarlet fever.  No 
respiratory conditions were found on separation, and a chest 
x-ray was negative.  

The post-service medical records include numerous diagnoses 
or assessments of respiratory conditions: bronchitis 
(September 2001), chronic shortness of breath (June 2002), 
viral respiratory illness (October 2002), and chronic 
obstructive pulmonary disease (June 2003).  

In October 2005, a VA physician reviewed the claims folder 
and examined the veteran.  Following the examination, the 
veteran was diagnosed as having probable chronic obstructive 
pulmonary disease.  The VA physician saw "no relationship of 
his respiratory symptoms to his military service, since no 
respiratory condition was diagnosed or treated as far as the 
records have indicated."  No medical evidence has been 
submitted which contradicts this conclusion or otherwise 
relates the veteran's current respiratory disability to his 
period of active duty.  

The veteran has suggested (such as at his May 2005 Board 
hearing) that his respiratory disability may be due to 
exposure to herbicides in Vietnam.  A veteran who, during 
active military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 38 U.S.C.A. § 1116.  
The veteran's service personnel records confirm that he 
served in Vietnam during the Vietnam era.  Therefore he is 
entitled to a presumption of exposure to herbicide agents.  
However, there are no provisions which allow for presumptive 
service connection for chronic obstructive pulmonary disease 
(or any of the other respiratory conditions the veteran has 
been diagnosed as having) as due to herbicide exposure.  
Thus, service connection on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307(a), 3.309(e).  Moreover, no 
medical professional has related any current respiratory 
disability to the veteran's presumed exposure to herbicides.

To the extent the veteran himself has suggested that his 
current respiratory condition was first manifested during 
active duty or is due to exposure to herbicides, as a layman, 
he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Particularly in light of the October 2005 VA 
opinion, the preponderance of the evidence is against the 
claim for service connection, it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine headaches

In December 1967, the veteran sought outpatient treatment for 
various symptoms, including shoulder pain and headaches.  He 
was assessed as having shoulder pain of unknown etiology.  No 
headaches were noted at his August 1968 separation 
examination.  

At a May 1992 VA examination, he reported that for the prior 
20 years he had experienced headaches about once a week.  
Following the examination, a VA physician concluded that the 
veteran had a history compatible with migraine headaches.  At 
a June 2002 VA examination, the veteran reported (and was 
assessed as having) a history of chronic headaches. 

Following an October 2005 VA examination, the veteran was 
diagnosed as having migraine headache "still claimed . . . 
of a number of years duration."  However, the examiner 
specifically concluded (after having reviewed the claims 
folder) that "there is probably no relationship of the 
current complaint of headaches to military service of two 
years, 1966-1968."  No medical evidence or opinion 
contradicts this conclusion.  To the extent the veteran 
himself has suggested that he has migraine headaches which 
were first manifested during active duty, as a layman, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Particularly in light of the October 2005 VA opinion, the 
preponderance of the evidence is against the claim for 
service connection, it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In a December 2002 letter, VA clearly advised the veteran of 
the first, second, and third elements required by Pelegrini 
II.  He has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
However he has effectively been notified of the need to 
provide such evidence.  The December 2002 letter informed him 
that additional information or evidence was needed to support 
his claims and asked him to send the information or evidence 
to VA.  In addition, an August 2003 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession. 

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  
      
In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  Since (as 
detailed above) the preponderance of the evidence is against 
the veteran's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by August 2003 and readjudicated the 
claims in an January 2004 supplemental statement of the case.  

Service and VA medical records are in the file.  The veteran 
underwent VA examinations in May 1992, June 2002, and October 
2005 (and the reports of these examinations were reviewed).  
The transcript of the veteran's May 2005 Board hearing is 
also in the claims file.  The veteran has not indicated that 
there are any outstanding records pertaining to his claims.  
Pursuant to his March 2005 request, the RO sent the veteran a 
complete copy of the claims file.

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claims.  
 

ORDER

Service connection for a respiratory condition, including as 
a result of exposure to herbicides, is denied.

Service connection for migraine headaches is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


